Exhibit 10.1

AGREEMENT AND PLAN OF MERGER




THIS AGREEMENT AND PLAN OF MERGER (the “Agreement”) is entered into as of this
  31st       day of August, 2010 between and among Premier Alliance Group, Inc.,
a Nevada corporation (“Premier” or “Purchaser”), Q5Group, Inc., a California
corporation (“Company” or “Seller"), and the individuals listed in Schedule A
attached hereto, which includes the directors and officers of the Company (each
a “Shareholder” and collectively the “Shareholders”).


R E C I T A L S


WHEREAS, the Shareholders collectively own all of the issued and outstanding
capital stock of the Company (the “Shares”); and


WHEREAS, the Shareholders desire to sell to the Purchaser and the Purchaser
desires to purchase from the Shareholders the Shares in accordance with and
subject to the terms and conditions of this Agreement;


WHEREAS, the respective Boards of Directors of the Purchaser and the Company
have determined that a merger of the Company with and into the Purchaser (the
"Merger"), upon the terms and subject to the conditions set forth in this
Agreement, would be fair and in the best interests of their respective
shareholders, and such Boards of Directors have approved such Merger;


WHEREAS, the parties hereto intend and accordingly designate the Merger so that
the Merger shall qualify as a reorganization for federal income tax purposes
under the provisions of Section 368 of the Internal Revenue Code of 1986, as
amended (the "Code"); and


WHEREAS, the parties hereto desire to make certain representations, warranties,
covenants and agreements in connection with the Merger and also to prescribe
various conditions to the Merger.


NOW, THEREFORE, in consideration of the preceding recitals and the mutual
representations, warranties, covenants and agreements set forth herein, and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:




I.   SALE AND PURCHASE OF STOCK


1.1           Agreement to Sell and Purchase Stock.  For the consideration
hereinafter provided and subject to the terms and conditions of this Agreement,
at the Closing (as defined in Section 1.4 below) each Shareholder shall sell,
assign, transfer, convey and deliver to Purchaser, free and clear of all liens,
charges, claims or encumbrances, and the Purchaser shall purchase and acquire,
from each Shareholder, the Shares of such Shareholder set forth in Schedule
1.1.  At the Closing, each Shareholder shall cause to be delivered to Purchaser
certificates representing the Shares, together with accompanying signed stock
powers or instruments of assignment, duly endorsed in blank for the transfer of
the Shares to the Purchaser with all necessary transfer taxes paid or other

 
 

--------------------------------------------------------------------------------

 

revenue stamps affixed thereto.


1.2           Purchase Price.  Subject to the terms and conditions of this
Agreement, the Purchaser agrees to pay to Shareholders, as the aggregate
purchase price for the Shares, consideration worth an aggregate of $1,000,000
(the “Purchase Price”) the components of which are as follows:


(a)           such number of Shares of Premier common stock equal to $800,000
calculated by taking the average closing price of Premier common stock on the
OTC Bulletin Board for the five business days immediately preceding the Closing
(“OTC Price”), to be issued to the Shareholders in proportion to their
respective stock interest in the Company as set forth on Schedule 1.1; and


(b)           payment of $200,000 in cash.


1.3           Payment. The Purchase Price shall be paid as follows:


(a)   at the Closing, (i) such number of shares of Premier common stock equal to
$500,000 based on the OTC Price to be delivered within 15 days after closing,
and (ii) payment of $125,000 in cash;


(b)  at the thirteenth month after the Closing, if during the prior twelve month
period the Q5 Unit of Premier generates a minimum of $4,000,000 in gross
revenue, such number of shares of Premier common stock equal to $150,000, based
on the OTC Price; and


(c)  at the thirteenth month after the Closing, if during the prior twelve month
period the Q5 Unit of Premier generates a minimum of $4,000,000 in gross revenue
and meets a minimum Gross Margin of 30%, (i) such number of shares of Premier
common stock equal to $150,000 based on the OTC Price, and (ii) payment of
$75,000 in cash.


Q5 Unit shall mean the business unit of the Company comprised of the assets
purchased from the Company and its operations as of Closing Date inclusive of
the San Diego and Orange County operations.


Gross Margin shall mean the gross revenue of the Q5 Unit minus Cost of
Goods/Services as currently and historically listed in Premier’s financial
statements.  Cost of Goods/Services includes all consultants’ direct costs,
including: wages, fees, benefits, taxes, discounts, agency fees, relocation
costs, and billable expenses.
 
 
1.4           Merger.


(a)  As soon as practicable on or after the Closing, upon the terms and subject
to the conditions set forth in this Agreement, and in accordance with the Nevada
Revised Statutes (the “NRS”), the Company shall merge with and into Premier (the
“Effective Time”).  Following the Effective Time, the separate existence of the
Company shall cease, and Premier shall continue as the surviving corporation,
and shall assume all the rights and obligations of the Company in accordance
with the NRS.

 
 

--------------------------------------------------------------------------------

 

1.5           Closing.  The closing of the sale and purchase of the Shares under
and in accordance with this Agreement (the “Closing”) shall take place on or
before August 31, 2010, or such later date as may be mutually agreed to in
writing by the parties hereto (the “Closing Date”).  Each party shall be
responsible for its own attorneys’ fees, accountants’ and other advisory fees
associated with the Closing.




II.   REPRESENTATIONS AND WARRANTIES OF THE COMPANY
AND THE SHAREHOLDERS


As an inducement to the Purchaser to enter into this Agreement and to purchase
the Shares, the Shareholders and the Company severally represent and warrant to
the Purchaser as set forth in this Article II.


2.1           Ownership of Company Shares.  Each Shareholder is the owner of all
right, title and interest (legal, record and beneficial) in and to the Shares
described in Schedule 1.1 of the disclosure schedules attached to this Agreement
(the “Disclosure Schedules”), free and clear of any and all liens, charges,
claims, encumbrances or restrictions of any nature whatsoever (except for any
restrictions on transfer imposed by any federal securities laws or state blue
sky laws).  The delivery to Purchaser of the Shares pursuant to and in
accordance with the provisions of this Agreement will transfer to Purchaser good
and marketable title in and to all such Shares free and clear of any and all
liens, charges, claims encumbrances or restrictions of any kind or nature
whatsoever.  Except as specifically contemplated in this Agreement, no person or
entity has any interest, agreement, option, right, participation or privilege
(whether preemptive or contractual) capable of becoming an agreement or option
for the purchase of any of the Shares, or any interest therein, from
Shareholder.  Each of the Shares has been legally and validly issued and is
fully paid and nonassessable, and was issued pursuant to a valid exemption from
registration under (i) the Securities Act of 1933, as amended, and (ii) all
applicable state securities laws.  The Shares represent all of the issued and
outstanding shares of capital stock of the Company.  No shares of the Company’s
common stock are owned by the Company in treasury.  None of the Shares have been
issued or disposed of in violation of any preemptive rights, rights of first
refusal or similar rights of any Shareholder.  Other than the Shares, the
Company has no securities, bonds, debentures, notes or other obligations the
holders of which have the right to vote (or are convertible into or exercisable
for securities having the right to vote) with Shareholders on any matter.


2.2           Transactions in Capital Stock.  The Company has no obligation
(contingent or otherwise) to purchase, redeem or otherwise acquire any of its
equity securities or any interests therein or to pay any dividend or make any
distribution in respect thereof.


2.3           Organization and Good Standing: Qualification.  The Company is a
corporation duly organized, validly existing and in good standing under the laws
of its state of incorporation, with all requisite corporate power and authority
to own, operate and lease its assets and properties and to carry on its business
as currently conducted.  The Company is in good standing in each jurisdiction
where the character of the property owned or leased by it or the nature of its
activities makes such qualification necessary.  Copies of the Articles of
Incorporation of the Company, as amended or restated, and the Bylaws of the
Company, as amended or restated, and copies of the corporate minutes of the
Company, all of which have been or will be made

 
 

--------------------------------------------------------------------------------

 

available to the Purchaser for review, are true and complete as in effect on the
date of this Agreement and the Closing Date, and in the case of the corporate
minutes, accurately reflect all material proceedings of the Shareholders and
directors of the Company (and all committees thereof).  The stock record books
of the Company, which have been or will be made available to the Purchaser for
review, contain true, complete and accurate records of the stock ownership of
record of the company and the transfer record for all of its capital stock.


2.4           Authorization and Validity.  The Company and each Shareholder have
all requisite power and authority to enter into this Agreement and all other
agreements entered into in connection with the transactions contemplated hereby
and to consummate the transactions contemplated hereby and thereby.  The
execution, delivery and performance by the Company of this Agreement and the
transactions contemplated herein are within the Company’s respective corporate
powers and have been duly authorized by all necessary action on the part of the
Company’s Board of Directors.  This Agreement has been duly executed by the
Company and each Shareholder, and this Agreement and all other agreements and
obligations entered into and undertaken in connection with the transactions
contemplated hereby to which the Company or a Shareholder is a party constitute,
or upon execution will constitute, valid and binding agreements of such parties,
enforceable against such parties in accordance with their respective terms,
except as enforceability may be limited by bankruptcy or other laws affecting
the enforcement of creditors’ rights generally, or by general equity principles,
or by public policy.


2.5           Absence of Conflicting Agreements or Required Consents.  The
execution, delivery and performance of this Agreement by the Company and each
Shareholder and any other documents contemplated hereby (with or without the
giving of notice, the lapse of time, or both): (i) does not require the consent
of any governmental or regulatory body or authority or any other third party;
(ii) will not conflict with any provision of the Company’s Articles of
Incorporation, as amended or restated, or Bylaws, as amended or restated; (iii)
will not conflict with result in a violation of, or constitute a default under
any law, ordinance, regulation, ruling, judgment, order or injunction of any
court or governmental instrumentality to which the Company or a Shareholder is a
party or by which the Company or a Shareholder or any of their properties are
subject or bound; (iv) will not conflict with, constitute grounds for
termination of, result in a beach of, constitute a default under, require any
notice under, or accelerate or permit the acceleration of any performance
required by the terms of any agreement, instrument, license or permit, material
to this transaction, to which the Company or a Shareholder is a party or by
which the Company or a Shareholder or any of their properties are bound; and (v)
will not create any encumbrance or restriction upon any of the assets or
properties of the Company or a Shareholder.  Limitations regarding Michael Rose
per his separation agreement with RoseRyan have been disclosed and are attached
as Schedule 2.5.


2.6           Absence of Changes.  Except as permitted or contemplated by this
Agreement, the Company has conducted its business only in the ordinary course
and has not:


(a)           suffered any changes in its working capital, condition (financial
or otherwise), assets, liabilities, reserves, business or operations (whether or
not covered by insurance) that individually or in the aggregate has had or could
reasonably be expected to have a material adverse effect on the Company’s
business, prospects or results of operations (“Material Adverse Effect”) and has
maintained a minimum Net Working Capital of $250,000;

 
 

--------------------------------------------------------------------------------

 

(b)           paid, discharged or satisfied any material liability, other than
the payment, discharge or satisfaction of liabilities in the ordinary course of
business and payment of the Note issued by Mike Rose for $45,000;


(c)           written off as uncollectible any receivable, except for write-offs
in the ordinary course of business;


(d)           except in the ordinary course of business and consistent with past
practice, canceled or compromised any debts or waived or permitted to lapse any
claims or rights or sold, transferred or otherwise disposed of any of its
properties or assets;


(e)           entered into any commitment or transaction not in the ordinary
course of business that is material to the Company, taken as a whole, or made
any capital expenditure or commitment in excess of $5,000;


(f)           made any material changes in any method of accounting or
accounting practice, credit practices, collection policies, or payment policies;


(g)           except in the ordinary course of business consistent with past
practice, incurred any liabilities or obligations (absolute, accrued or
contingent) in excess of  $2,000 individually or $5,000 in the aggregate;


(h)           mortgaged, pledged, subjected or agreed to subject, any of its
assets, tangible or intangible, to any claim or encumbrance, except for liens
for current personal property taxes not yet due and payable for mechanics,
landlords, materialmen, and other statutory liens, purchase money security
interests, sale-leaseback interests granted and  all other encumbrances granted
in similar transactions;


(i)           sold, redeemed, acquired or otherwise transferred any equity or
other interest in itself;


(j)           increased any salaries, wages or any employee benefits for any
employee of the Company, except in the ordinary course of business and
consistent with past practice;


(k)           hired, committed to hire or terminated any employee except in the
ordinary course of business;


(l)           declared, set aside or made any payments, dividends or other
distributions to any Shareholder, employee, independent contractor or any other
holder of capital stock of the Company other than in accordance with customary
and past practices pursuant to existing agreements; or


(m)           agreed, whether in writing or otherwise, to take any action
described in  this Section.


2.7           Litigation and Claims.  There are no claims, lawsuits, actions,
arbitrations, administrative or other proceedings, governmental investigations
or inquiries pending or, to the knowledge of the Company or any Shareholder,
threatened against, or affecting the Company,

 
 

--------------------------------------------------------------------------------

 

any Shareholder, any Company employee or any other individual affiliated with
the Company affecting or that would reasonably be likely to affect the Company,
the value of the Shares of the operations, business condition, (financial or
otherwise), results of operations or prospects of the Company.




2.8           Licenses and Authorizations.  The Company and each of its
employees or independent contractors is the holder of all valid licenses,
approvals, orders, consents, permits, registrations, qualifications and other
rights and authorizations required by law, ordinance, regulation or ruling of
any governmental regulatory authority necessary to operate its/his/her
business.  A true, correct and complete list of such licenses, permits and other
authorizations (if any), is set forth on Schedule 2.8, true, complete and
correct copies of which have been provided to the Purchaser.  No violation,
default, order or deficiency exists with respect to any of the items listed on
Schedule 2.8.


2.9           Proprietary Rights and Information.


(a)           The Company has no (i) trademarks (registered and unregistered),
trade-names, service marks and other trade designations, including common law
rights, registrations and applications therefor, currently owned in whole or
part, or used by the Company, (ii) patents and applications therefor and
inventions and discoveries that may be patentable currently owned, in whole or
in part, or used by the Company, (iii) licenses, royalties, and assignments
thereof to which the Company is a party (iv) copyrights (for published and
unpublished works) currently owned in whole or part, or used by the Company and
(v) other similar agreements relating to the foregoing to which the Company is a
party (including expiration date if applicable) (collectively, the “Proprietary
Rights”).


(b)           The Company has no agreements relating to technology, trade
secrets, know-how or processes that the Company is licensed or authorized to use
by others (other than technology, know-how or processes that are generally
available) or which it licenses or authorizes others to use, true, correct and
complete copies of which have been provided to the Purchaser.  There are no
outstanding and, to the Company’s knowledge or knowledge of any Shareholder, any
threatened disputes or disagreements with respect to any such agreement.


(c)           The Company owns or has the legal right to use the Proprietary
Rights without conflicting with, infringing or violating the rights of any other
person; (ii) no consent of any person will be required for the use thereof by
the Purchaser upon consummation of the transactions contemplated hereby and the
Proprietary Rights are freely transferable; (iii) to the knowledge of the
Company or the Shareholder, no claim has been asserted by any person to the
ownership of or for infringement by the Company of any Proprietary Right of any
other person and neither the Company nor any Shareholder is aware of any valid
basis for any such claim; (iv) to the knowledge of the Company or the
Shareholder, no proceedings have been threatened which  challenge the
Proprietary Rights of the Company; and (v) the Company has the right to use,
free and clear of any adverse claims or rights of others, all trade secrets,
customer lists and proprietary information required for the performance and
marketing of  its business.


2.10           Agreements in Full Force and Effect.  All contracts, agreements,
plans, leases, policies and licenses referred to, or required to be referred to,
in the Disclosure Schedules are

 
 

--------------------------------------------------------------------------------

 

valid and binding, and are in full force and effect and are enforceable in
accordance with their terms, except to the extent that the validity or
enforceability thereof may be limited by bankruptcy or other laws affecting the
enforcement of creditors’ rights generally, or by general equity principles, or
by public policy.  There is no pending or, to the knowledge of the Company of
any Shareholder, threatened bankruptcy, insolvency or similar proceeding with
respect to any other party to such agreements, and no event has occurred which
(whether with or without notice, lapse of time or the happening or occurrence of
any other event) would constitute a default thereunder by the Company or any
other party thereto.


2.11           Financial Statements.  Each of the consolidated audited financial
statements of the Company for the fiscal year ended December 31, 2009 and
reviewed unaudited fiscal quarters ending March 31, 2010 and June 30, 2010, have
been prepared in all material respects in accordance with the published rules
and regulations of the SEC (including Regulation S-X) and in accordance with
United States generally accepted accounting principles applied on a consistent
basis throughout the periods indicated (except as otherwise stated in such
financial statements, including the related notes) and each fairly presents, in
all material respects, the consolidated financial position, results of
operations and cash flows of the Company as at the respective dates thereof and
for the respective periods indicated therein, except as otherwise set forth in
the notes thereto (subject, in the case of unaudited statements, to normal and
recurring year-end adjustments, none of which is material, individually or in
the aggregate, to the Company).  The Company has not, since June 30, 2010, made
any material change in the accounting practices or policies applied in the
preparation of the above financial statements.


2.12           Purchase for Investment.  Each Shareholder acknowledges that such
Shareholder is acquiring the Purchaser Shares for such Shareholder’s own account
and not with a view to, or present intention of, distribution thereof in
violation of the Securities Act of 1933, as amended (the “1933 Act”) or any
state securities laws, and the Purchaser Shares will not be disposed of in
contravention of the 1933 Act or state securities laws.


2.13           Purchaser’s Stock Not Registered.  Each Shareholder acknowledges
that the Purchaser Shares being acquired hereunder have not been registered
under the 1933 Act or any state securities laws and, therefore, cannot be sold,
and must be held indefinitely, unless subsequently registered under the 1933 Act
and state securities laws or unless an exemption from such registration is
available, including without limitation an exemption pursuant to Rule 144 under
the 1933 Act.  Certificates for the Purchaser Shares shall bear the following
legends:


THE SHARES OF COMMON STOCK REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
OR ANY STATE SECURITIES LAWS.  THE SHARES REPRESENTED HEREBY CANNOT BE SOLD,
TRANSFERRED, ASSIGNED OR OTHERWISE DISPOSED OF EXCEPT IN COMPLIANCE WITH THE
SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS AND WILL NOT BE TRANSFERRED
OF RECORD EXCEPT IN COMPLIANCE WITH SUCH ACT AND LAWS.


2.14           Economic Risk.  Each Shareholder acknowledges that such
Shareholder’s investment in the Purchase Shares involves a high degree of risk
and represents that such

 
 

--------------------------------------------------------------------------------

 

Shareholder is able to bear the economic risk of such investment in the
Purchaser Shares for an indefinite period of time.


2.15           Access to Information.  Each Shareholder acknowledge that such
Shareholder has made such investigations and inquiries as such Shareholder has
deemed necessary for the purpose of informing himself or itself about the
Purchaser and its business prior to entering into this Agreement.
 
 
2.16           No Undisclosed Liabilities.  To the best of its knowledge, the
Company does not have any liabilities or obligations of any nature, whether
accrued, absolute, contingent or otherwise, asserted or unasserted, except for
liabilities or obligations reflected or reserved against in the Company’s
current balance sheet.


III.   REPRESENTATIONS AND WARRANTIES OF PURCHASER


As an inducement to the Company and the Shareholders to enter into this
Agreement and to sell the Shares, the Purchaser hereby represents and warrants
as follows:


3.1           Organization and Good Standing: Qualification.  The Purchaser is a
corporation duly organized, validly existing and in good standing under the laws
of the state of Nevada, with all requisite corporate power and authority to own,
operate and lease its assets and properties and to carry on its business as
currently conducted.  The Purchaser is duly qualified to do business as a
foreign corporation and is in good standing in each jurisdiction where the
character of the property owned or leased by it or the nature of its activities
makes such qualification necessary, except where such failure to be so qualified
or in good standing would not have a Material Adverse Effect, as defined in
Section 2.6, on the Purchaser.  Copies of the Purchaser’s Certificate of
Incorporation and Bylaws, as amended or restated, and copies of the Purchaser’s
corporate minutes regarding this Agreement and the transactions contemplated
hereby, all of which have been or will be made available to the Company for
review, are true, correct and complete as in effect on the date of this
Agreement and accurately reflect all material proceedings of the stockholders
and directors of the Purchaser (and all committees thereof) regarding this
Agreement and the transactions contemplated hereby.


3.2           Authorization and Validity.  The Purchaser has all requisite
corporate power to execute and deliver this Agreement and to consummate the
transactions contemplated hereby.  The execution, delivery and performance by
the Purchaser of this Agreement and the agreements provided for herein, and the
consummation by the Purchaser of the transactions contemplated hereby are within
the Purchaser’s corporate powers and have been duly authorized by all necessary
action on the part of the Purchaser’s Board of Directors.

 
 

--------------------------------------------------------------------------------

 

                   IV.     CONDITIONS TO OBLIGATIONS OF THE COMPANY
AND THE SHAREHOLDERS


The Obligations of Shareholders to sell the Shares and of the Company to
transfer the Shares on its books and records pursuant to this Agreement are
subject to the satisfaction, at or prior to Closing, of each of the following
conditions, any one or more of which may be waived at the sole option of any
Shareholder or the Company with regard to their respective obligations to close
pursuant to this Agreement:


4.1           Representations and Warranties.  The representations and
warranties of the Purchaser contained in this Agreement shall be true and
correct in all material respects when initially made and as of the Closing Date.


4.2           Covenants.  The Purchaser shall have performed and complied in all
material respects with all covenants required by this Agreement to be performed
and complied with by the Purchaser prior to the Closing Date.


4.3           Proceedings.  No action, proceeding or order by any court or other
governmental agency or body shall have been instituted, threatened whether
orally or in writing, or entered concerning the Purchaser or its business or
restraining any of the transactions contemplated by this agreement.


4.4           Government Approvals and Required Consents.  All necessary
consents of and filings with any governmental authority or agency or other
person required to be made or obtained by the Purchaser relating to the
consummation of the transactions contemplated in this Agreement shall have been
obtained or made and no action or proceeding shall have been instituted or
threatened which could materially affect, restrain or prohibit any of the
transactions contemplated by this Agreement.
 
 
4.5           Closing Deliveries.  Shareholders and the Company shall have
received all schedules, documents, certificates, instruments, assignments and
agreements referred to in Section 7.2 hereof, duly executed and delivered in
form reasonably satisfactory to Shareholders and the Company.


4.6           Other Documents.  Shareholders and the Company shall have received
all such other certificates, instruments or documents that are reasonably
requested by the Shareholders, the Company or their counsel in order to
consummate the transactions contemplated herein.




V.     CONDITIONS TO OBLIGATIONS OF THE PURCHASER


The obligation of the Purchaser to acquire the Shares pursuant to this Agreement
is subject to the satisfaction, at or prior to Closing, of each of the following
conditions, any one or more of which may be waived at the sole options of the
Purchaser:

 
 

--------------------------------------------------------------------------------

 

5.1           Representations and Warranties.  The representations and
warranties of the Company and the Shareholders contained in this Agreement shall
be true and correct in all material respects when initially made and as of the
Closing Date.


5.2           Covenants.  The Company and Shareholders shall have performed and
complied in all material respects with all covenants required by this Agreement
to be performed and complied with by the Company or the Shareholders,
respectively, prior to the Closing date.


5.3           Proceedings.  No action, proceeding or order by any court or other
governmental agency or body shall have been instituted, threatened whether
orally or in writing, or entered concerning the Company or its business or
restraining any of the transactions contemplated in this Agreement.


5.4           No Material Adverse Effect.  No material adverse change in the
results of operations, assets, properties, financial condition, business or
prospects of the Company shall have occurred, and the Company shall not have
suffered any material loss or damages to any of its properties or assets,
whether or not covered by insurance and whether or not such change shall have
been caused by the deliberate act or omission of the Company or any Shareholder,
since June 30, 2010, which change, loss or damage materially affects or impairs
the ability of the company to conduct its business.


5.5           Government Approvals and Required Consents.  All necessary
consents of any filings with any governmental authority or agency or other
person required to be made or obtained by the Company or any Shareholder
relating to the consummation of the transactions contemplated in this Agreement
shall have been obtained and made and no action or proceeding shall have been
instituted or threatened which could materially affect, restrain or prohibit any
of the transactions contemplated in this Agreement.


5.6           Closing Deliveries.  The Purchaser shall have received all
schedules, documents, certificates, instruments, assignments and agreements
referred to in Section 7.1 hereof, duly executed and delivered in form
reasonably satisfactory to the Purchaser.


5.7           Other Documents.  The Purchaser shall have received all such other
certificates, instruments or documents that are reasonably required by the
Purchaser or its counsel in order to consummate the transactions contemplated in
this Agreement.




VI.   ADDITIONAL AGREEMENTS


6.1Additional Agreements.  The obligations of the parties are conditioned, in
addition to the delivery of the consideration described in Section 1 hereof and
compliance with the requirements of Section 7 hereof, upon consummation of the
following additional agreements and commitments.


 
6.2Change to Accrual accounting from Cash method for income tax filings: Premier
will prepare amended 2009 federal and California Income tax returns for Q5
indicating a change in accounting method to Accrual. Q5 will file the 2009


 
 

--------------------------------------------------------------------------------

 

amended returns prior to the merger with Premier. Premier will also file a final
2010 tax return for Q5 and account for all available net operating loss. 
Premier will incur the tax liabilities associated with the amended 2009 returns
for change in accounting method and will be entitled to the refunds for the net
operating loss carryback.  Q5 will sign, execute, and issue any required
documentation to enable the amended and final tax filings.




6.3At or Prior to Closing.


(a) Executed Employment Agreements between Premier and each of Michael Rose,
Michael Ford and Wade Lindenberger.


(b) Payment by Premier of confidentiality and sign-on bonuses as follows: (i)
$50,000 in cash to Michael Rose, (ii) $35,000 in cash and within 15 days of
closing, such number of Premier stock options whereby the underlying shares of
Premier common stock equals $156,250 based on the OTC Price to Michael Ford,
(iii) $15,000 in cash and within 15 days of closing, such number of Premier
stock options whereby the underlying shares of Premier common stock equals
$74,520 based on the OTC Price to Wade Lindenberger, (iv) within 15 days of
closing, such number of Premier stock options whereby the underlying shares of
Premier common stock equal to $9,615 based on the OTC Price to Randy Barnes, and
(v) such number of Premier stock options whereby the underlying shares of
Premier common stock equals $9,615 based on the OTC Price to Mark Delane.


6.4The Shareholders agree to release the Company from any and all outstanding
debts and liabilities held by the Shareholders, including any accrued and unpaid
salaries.




6.5           After Closing.


(a)  Stock Option Awards.   If the following conditions are met, Premier shall
grant incentive stock options pursuant to the Premier 2008 Stock Incentive Plan
to employees determined by Michael Rose and Michael Ford, jointly, as follows:


(i)  if Gross Margin equals or exceeds 30% and gross revenue reaches $5,000,000
in any fiscal year, then Premier shall grant an aggregate of 150,000 stock
options.


(ii)  if Gross Margin equals or exceeds 30% and gross revenue reaches $8,000,000
in any fiscal year, then Premier shall grant an aggregate of 200,000 stock
options.


The grant of these stock options will occur only once and the granting of these
stock options pursuant to the conditions set forth above will satisfy Premier’s
obligations under this Section 6.4(a).


(b)  Bonus Plan.   Premier will provide a commission plan for Premier’s Q5 Unit
that will create a commission pool to be managed by Michael Rose and Michael
Ford.  The Plan
 

 
 

--------------------------------------------------------------------------------

 

will provide for a tiered approach based on net income of the Q5 Unit of Premier
and will be based on a fiscal calendar year that will reset each year.
 
Net income shall be calculated by subtracting the following items from the Q5
Unit’s gross income or revenue, on an accrual basis, :


·  
All direct costs of personnel of the Q5 Unit including: wages, fees, commission,
benefits, taxes, agency fees, relocation costs, and billable expenses, including
ordinary and necessary business expenses of personnel and an allocation of 50%
Mike Rose’s base salary;

·  
All other direct expenses specific to the operation of the San Diego and Orange
County Offices, including: Marketing specific to Q5 Unit, travel and
entertainment; rent and facility costs, third party IT support, dues,
subscriptions, memberships, direct general office expenses and depreciation.



Net income will not include: Mike Rose, Mike Ford, Wade Lindenberger and Randy
Barnes sign on bonuses, confidentiality payments, stock option cost, or the
allocation of Premier overhead, taxes, stock option expense, depreciation or
other corporate level expenses.




The plan will work as follows:
 
(i)  Net income under $200,000 annually is not eligible for commission.  This
base line is deducted from all subsequent tiers before determining the
commission allocation to the pool.
 
(ii)  Net income between $200,001 and $400,000 qualifies for a 20% allocation to
the pool after the initial $200,000 is subtracted.  Maximum pool contribution is
$40,000 annually.
 
(iii) Net income between $400,001 and $1,200,000 qualifies for a 25% allocation
to the pool after the initial $200,000 is subtracted.  Maximum pool contribution
is $250,000 annually.
 
(iv) Net income between $1,200,001 and $2,200,000 qualifies for a 30% allocation
to the pool after the initial $200,000 is subtracted.  Maximum pool contribution
is $600,000 annually.
 
(c)  Commission Plan.  Should Michael Ford, Wade Lindenberger, or Michael Rose
introduce a company or practice to Premier that is acquired by Premier, then
Premier shall pay them an aggregate of 25% of the fee that would be paid to the
broker acting on behalf of Premier.  If no broker is used by Premier, then
Premier shall pay a fee totaling 2% of the transaction purchase price.
 




VII.     CLOSING DELIVERIES BY THE PARTIES

 
 

--------------------------------------------------------------------------------

 



7.1           Shareholder and Company Deliveries.  At or prior to the Closing
Date, the Shareholders and the Company shall deliver to the Purchaser the
following, all of which shall be in a form reasonably satisfactory to the
Purchaser:


(a)           a copy of resolutions of the Board of Directors of the Company
authorizing the execution, delivery and performance of this Agreement and the
transactions contemplated in this Agreement to which the Company is a party, and
all related documents and agreements, each certified by the Secretary of the
Company as being true and correct copies of the originals thereof subject to no
modifications or amendments;


(b)           Articles of Incorporation of the Company certified by the
Secretary of State of California;


(c)           Bylaws of the Company certified by the Secretary of the Company;


(d)           stock certificates representing the Shares, together with
accompanying signed stock powers or instruments of assignment, duly endorsed in
blank for the transfer of the Shares to the Purchaser with all necessary
transfer taxes paid or other revenue stamps affixed thereto, which certificates
shall then be canceled and a new stock certificate for the total number of the
Shares shall be issued in the name of the Purchaser.


(e)           all authorizations, consent, approvals, permits and licenses
referenced in Section 5.5 of this Agreement;


(f)           such other instruments as shall be necessary or appropriate, as
the Purchaser or its counsel shall reasonably request, to carry out and effect
the purpose and intent of this Agreement and the transactions contemplated by
this Agreement.


7.2           Purchaser Deliveries.  At or prior to the Closing Date, the
Purchaser shall deliver to the Shareholders and the Company the following, all
of which shall be in a form reasonably satisfactory to the Shareholders and the
Company:


(a)           a copy of resolutions of the Board of Directors of the Purchaser
authorizing the execution, delivery and performance of this Agreement and the
transactions contemplated by this Agreement to which the Purchaser is a party,
and all related documents and agreements, each certified by the Secretary of the
Purchaser as being true and correct copies of the originals thereof subject to
no modifications or amendments;


(b)           the Purchaser Shares duly authorized and issued in the amounts to
the respective Shareholders and Creditors as set forth in Schedule 1.1 within 15
days of closing; and


(c)           such other instruments as shall be necessary or appropriate, as
the Shareholders, the Company or their counsel shall reasonably request, to
carry out and effect the purpose and intent of this Agreement and the
transactions contemplated in this Agreement.


(d)           all employment contracts and agreements provided for in this
Agreement.

 
 

--------------------------------------------------------------------------------

 



VIII.     POST-CLOSING AND CERTAIN OTHER MATTERS


8.1           Further Instruments of Transfer.  Following the Closing, at the
request of the Purchaser, each Shareholder and the Company shall deliver any
further instruments of transfer and take all reasonable action as may be
necessary or appropriate to carry out the purpose and intent of this
Agreement.  Following the closing, at the request of the Shareholders, the
Purchaser shall deliver any further instruments of transfer and take all
reasonable action as may be necessary or appropriate to carry out the purpose
and intent of this Agreement.




IX.     INDEMNIFICATION


9.1           By Seller.  Seller agrees to indemnify, defend, release and hold
Purchaser, its affiliates, subsidiaries or related companies, and their
officers, directors, employees, representatives and agents, harmless from and
against any and all damages, losses (including loss of goodwill and damage to
reputation), penalties, interest obligations, tax liabilities and other
liabilities, claims, judgments, causes of action, deficiencies, costs and
expenses (including reasonable attorneys' fees and other costs) (collectively,
"Claims"), asserted against or incurred or required to be paid by Purchaser or
any other indemnified person on account of or incident or pursuant to: (a)
breach of any representation, warranty, covenant or agreement made by Seller in
this Agreement or in any Contract or document delivered pursuant to or in
connection with this Agreement; (b) the operation of Seller's business or the
ownership, maintenance, use or operation of Seller's assets prior to the
Closing; (c) the failure of Seller to comply with applicable bulk transfer laws,
to the extent such failure causes Purchaser to be liable for liabilities of
Seller other than the liabilities which Purchaser specifically assumes pursuant
to this Agreement; and (d) any and all lawsuits against Seller or involving any
of the assets of Seller which are based on a cause of action arising before the
Closing Date.


9.2           By Purchaser.  Purchaser agrees to indemnify, defend, release and
hold Seller and Seller's officers, directors, employees, representatives and
agents harmless from and against any and all Claims asserted against, incurred
or required to be paid by Seller or any other indemnified person on account of
or incident or pursuant to: (a) breach of any representation, warranty, covenant
or agreement made by Purchaser in this Agreement or in any contract or document
delivered pursuant to or in connection with this Agreement; (b) the business or
operations of Purchaser before, at or after the date of this Agreement; and (c)
the ownership, maintenance, use or operation of Seller’s Assets after the
Closing.


9.3           Indemnification Procedure.


(a)  Notice. With respect to any matter for which indemnification is claimed
pursuant to Section 9.1, the indemnified person(s) will notify Seller in writing
promptly after becoming aware of such matter. With respect to any matter for
which indemnification is claimed pursuant to Section 9.2, the indemnified
person(s) will notify Purchaser in writing promptly after becoming aware of such
matter.  A failure or delay to promptly notify an indemnifying person of a Claim
will only relieve such person of its obligation pursuant to this Section 11 to
the extent, if at all, that such person is prejudiced by reason of such failure
or delay.

 
 

--------------------------------------------------------------------------------

 

(b)  Defense of Claim.  Promptly after receipt of any notice pursuant to Section
9.3(a), the indemnifying person(s) shall defend, contest, settle, compromise or
otherwise protect the indemnified person(s) against any such Claim at its
(their) own cost and expense.  Each indemnified person will have the right, but
not the obligation, to participate, at its own expense, in the defense by
counsel of its own choosing; provided, however, that the indemnifying person
will be entitled to control the defense unless the indemnified person has
relieved the indemnifying person in writing from liability with respect to the
particular matter.  The indemnified person shall reasonably cooperate with the
indemnifying person's requests, and at the indemnifying person's expense
(including, but not limited to, indemnifying person's paying or reimbursing the
indemnified person's reasonable attorneys' fees and investigation expenses),
concerning the defense of the Claim.  The indemnifying party shall include the
indemnified party in any settlement discussions.


(c)  Failure to Defend.  If the indemnifying person does not timely defend,
contest or otherwise protect against a Claim after receipt of the required
notice, the indemnified person will have the right, but not the obligation, to
defend, contest or otherwise protect against the same, make any compromise or
settlement thereof, and recover the entire cost thereof from the indemnifying
person, including, without limitation, reasonable attorneys' fees, disbursements
and all amounts paid as a result of such suit, action, investigation and Claim.


9.4           Costs, Expenses and Legal Fees.  Each party hereto shall bear its
own costs and expenses (including attorneys’ fees) in connection with the
transactions contemplated in this Agreement, except that each party hereto
agrees to pay the costs and expenses (including reasonable attorneys’ fees and
expenses) incurred by the other parties in successfully (i) enforcing any of the
terms of this Agreement or (ii) proving that another party breached any of the
terms of this Agreement.






X.     NON-COMPETE, NON-SOLICITATION AND NON-DISCLOSURE


10.1           Non-Solicitation Covenant.  Each Shareholder covenants and agrees
that for a period of two (2) years commencing on the closing Date, such
Shareholder will not, (i) directly or indirectly, induce or attempt to induce
any employee of the Company or the Purchaser to discontinue employment with the
Company or the Purchaser and will not, (ii) directly or indirectly, solicit or
entice any of the Company’s or the Purchaser’s customers or suppliers to do
business with any person or business entity in competition with the Company or
the Purchaser.


10.2           Non-Disclosure Covenant.  The Company and each Shareholder
recognize and acknowledge that each has in the past, currently has, and in the
future may possibly have, access to certain Confidential Information of the
Purchaser that is valuable, special and a unique asset of such entity’s
business.  The Purchaser acknowledges that it has in the past, currently has,
and in the future may possibly have, access to certain Confidential Information
of the Company and each Shareholder that is valuable, special and a unique asset
of each such business.  The Company, each Shareholder, and the Purchaser
severally agree that they will not disclose such Confidential Information to any
person, firm, corporation, association or other entity for any purpose or reason
whatsoever, except (a) to authorized representatives of the Purchaser, each
Shareholder and the Company; and (b) to counsel and other advisers to the
Purchaser, each

 
 

--------------------------------------------------------------------------------

 

Shareholder and the Company provided that such advisers (other than counsel)
agree to the confidentiality provisions of this Section 10.2, unless (i) such
information becomes available to or known by the public generally through no
fault of the Company, any Shareholder or the Purchaser, as the case may be, (ii)
disclosure is required by law or the order of any governmental authority under
color of law, provided, that prior to disclosing any information pursuant to
this clause (ii) the Company, any Shareholder or the Purchaser, as the case may
be, shall, if possible, give prior written notice thereof to the Company, the
Shareholder or the Purchaser, as the case may be, and provide such party with
the opportunity to contest such disclosure, (iii) the disclosing party
reasonably believes that such disclosure is required in connection with the
defense of a lawsuit against the disclosing party, or (iv) the disclosing party
is the sole and exclusive owner of such Confidential Information as a result of
the purchase and sale of the Shares or otherwise.


10.3           Survival.  The obligations of the parties under Section 10.2
shall survive the termination of this Agreement.




XI.     MISCELLANEOUS


11.1           Amendment; Waivers.  This Agreement may be amended, modified or
supplemented only by an instrument in writing executed by all the parties
hereto.  Any waiver of any terms and conditions hereof must be in writing, and
signed by the parties hereto.  The waiver of any of the terms and conditions of
this Agreement shall not be construed as a waiver of any other terms and
conditions hereof.


11.2           Termination Prior to Closing.  This Agreement and the
transactions contemplated hereby may be terminated (i) at any time prior to the
Closing by mutual agreement of all parties; (ii) by any party hereto if the
Closing of this Agreement shall not have occurred on or before the Closing Date,
unless such date is mutually extended by the written Agreement of all parties;
(iii) by the Purchaser in the event of any material breach of the
representations, warranties or covenants of the Company or any shareholder; (iv)
by the Company or any Shareholder in the event of any breach of the
representations, warranties or covenants of the Purchaser; or (v) by the
Purchaser or the Company or any Shareholder in the event of the other party’s
failure to provide the deliveries set forth in Section 7.


11.3           Assignment.  Neither this Agreement nor any right created hereby
or in any agreement entered into in connection with the transactions
contemplated hereby shall be assignable by any party hereto, except an
assignment by the Purchaser to a wholly owned subsidiary of the Purchaser;
provided that any such assignment shall not relieve the Purchaser of its
obligations hereunder.  Notwithstanding the foregoing provision or any other
provision in this Agreement, the Purchaser’s right to assign, transfer, convey,
hypothecate or otherwise dispose of the Shares immediately after the closing and
at any time thereafter shall be unrestricted other than as required by federal
and state securities laws for compliance therewith.


11.4           Parties in Interest; No Third Party Beneficiaries.  Except as
otherwise provided herein, the terms and conditions of this Agreement shall
inure to the benefit of any be binding upon the respective heirs, legal
representatives, successors and assigns of the parties hereto.  Except as
otherwise expressly provided herein, neither this Agreement nor the transactions

 
 

--------------------------------------------------------------------------------

 

contemplated hereby shall be deemed to confer upon any person not a party hereto
any rights or remedies hereunder.


11.5           Entire Agreement.  This Agreement and transactions contemplated
hereby constitute the entire agreement of the parties regarding the subject
matter hereof, and supersede all prior agreements and understandings, both
written and oral, among the parties, or any of them with respect tot the subject
matter hereof including, without limitation, the Original Agreement.


11.6           Severability.  If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws effective during
the term hereof, such provision shall be fully severable and this Agreement
shall be construed and enforced as if such illegal, invalid or unenforceable
provision never comprised a part hereof; and the remaining provisions hereof
shall remain in full force and effect and shall not be affected by the illegal,
invalid or unenforceable provision or by its severance therefrom.  Furthermore,
in lieu of such illegal, invalid or unenforceable provision, there shall be
added automatically as part of this Agreement a provision as similar in its
terms to such illegal, invalid or unenforceable provision as may be possible and
be legal, valid and enforceable.


11.7           Survival of Representations. The representations, warranties and
covenants contained herein shall survive the Closing and all statements
contained in any certificate, exhibit or other instrument delivered by or on
behalf of the Company, each Shareholder or the Purchaser pursuant to this
Agreement shall be deemed to have been representations and warranties by the
Company, each Shareholder or the Purchaser, respectively as valid and correct as
of the date of closing.  Notwithstanding any provision in this Agreement to the
contrary, the representations and warranties contained herein shall survive the
Closing until the third (3rd) anniversary of the Closing Date except that the
representations and warranties with respect to tax matters shall survive until
such time as the limitations period has run for all tax periods ended prior to
the Closing Date.


11.8           Governing Law.  This agreement and the rights and obligations of
the parties hereto shall be governed by and construed and enforced in accordance
with the laws (but not the rules governing conflicts of laws) of the state of
North Carolina.


11.9           Captions.  The captions in this Agreement are for convenience of
reference only and shall not limit or otherwise affect any of the terms or
provisions hereof.


11.10           Gender and Number.  When the context requires, the gender of all
words used herein shall include the masculine, feminine and neuter and the
number of all words shall include singular  and plural.


11.11           Confidentiality; Publicity and Disclosures.  Each party shall
keep this Agreement and its terms confidential, and shall make no press release
or public disclosure, either written or oral, regarding the transactions
contemplated by this Agreement without the prior knowledge and consent of the
other parties hereto; provided that the foregoing shall not prohibit any
disclosure (a) by press release, filing or otherwise that the Purchaser has
determined in its good faith judgment and after advice of legal counsel to be
required by federal securities laws, (b) to attorneys, accountants, investment
bankers or other agents of the parties assisting the parties in connection with
the transactions contemplated by this Agreement and (c) by the Purchaser in

 
 

--------------------------------------------------------------------------------

 

connection with the conduct of any public offering of its securities or an
examination of the operations and assets of the Company in connection with some
or with future acquisitions by the Company; provided that the Purchaser shall
reasonably promptly provide notice of any release.  In the event that the
transactions contemplated hereby are not consummated for any reason whatsoever,
the parties hereto agree not to disclose or use any Confidential Information
they may have concerning the affairs of the other parties, except for
information that is required by law to be disclosed; provided that should the
transactions contemplated hereby not be consummated, nothing contained in this
Section 11.11 shall be construed to prohibit the parties hereto from operating
business in competition with each other.


11.12           Notice.  Whenever this Agreement requires or permits any notice,
request, or demand from one party to another, the notice, request or demand must
be in writing to be effective and shall be deemed to be delivered and received
(i) if personally delivered or if delivered by telex, telegram or courier
service, when delivered to the party to whom notice is sent, (ii) if delivered
by facsimile transmission, when so sent and receipt acknowledged by receipt or
(iii) if delivered by mail (whether actually received or not), at the close of
business on the third business day next following the day when placed in the
mail, postage prepaid, certified or registered, addressed to the appropriate
party or parties, at the address of such party set forth below (or at such other
address as such party may designate by written notice to all other parties in
accordance herewith):


If to the Purchaser:                                           Premier Alliance
Group, Inc.
45212 Sharon Road, Suite 300
Charlotte, North Carolina 28211
Fax No. (704) 521-8078_
Attn: Mark S. Elliott


with a copy to:                                                      Law Offices
of Michael H. Freedman, PLLC
394 White Birch Lane
Jericho, New York 11753
Fax No. (877) 315-1908
Attn: Michael H. Freedman, Esq.


If to the Company
or any Shareholder:                                           Q5Group, Inc.
10509 Vista Sorrento Parkway
Suite 102
San Diego, California 92121
Fax No. (___) ___-____
Attn:  _______________


with a copy to:








11.13           No Waiver.  No party hereto shall by any act (except by written
instrument pursuant to Section 11.1 hereof), delay, indulgence, omission or
otherwise be deemed to have

 
 

--------------------------------------------------------------------------------

 

waived any right or remedy hereunder or to have acquiesce in any default in or
breach of any of the terms and conditions hereof.  No failure to exercise, nor
any delay in exercising, on the part of any party hereto, any right, power or
privilege hereunder shall operate as a waiver thereof.  No single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or
privilege.  No remedy set forth in this Agreement or otherwise conferred upon or
reserved to any party shall be considered exclusive of any other remedy
available to any arty, but the same shall be distinct, separate and cumulative
and may be exercised from time to time as often as occasion may arise or as may
be deemed expedient.


11.14           Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.


SIGNATURES BEGIN ON FOLLOWING PAGE

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Stock Purchase
Agreement as of the date first written above.


Purchaser:


PREMIER ALLIANCE GROUP, INC.


By: _/s/ Mark S Elliott_______________
Mark S. Elliott, President




The Company:


Q5GROUP, INC.


By:__/s/ Mike Rose________________
Mike Rose, President & CEO




Majority Shareholder:


/s/ Mike Rose



 
 

--------------------------------------------------------------------------------

 
